Title: To George Washington from John Sullivan, c.12 February 1780
From: Sullivan, John
To: Washington, George


          
            Dear General
            Durham [N.H., c.12] February 1780
          
          I was Some time Since honored with your favor of the 15th December, since which I have been tottally Incapable of writing untill within two Days past.
          I now take the Liberty to Intreat your Excellencys acceptance of my Thanks for the many oblidging things therein Contained.
          Though unfortunate Circumstances have Seperated me from you in the Military Line, I flatter myself that your Excellencey will Indulge me the Liberty of writing you occasionally, and I doubt not of your being well pleased to hear of my welfare.
          After I left the Army on the 4th of December I was Several Days ill on the Road which Compelld me to be twenty three Days on my way. As Soon as I arrived I Sent for an Eminent Physician on whom I had placed much Dependance for the Recovery of my Health & who I had in view before I Left the Army; as I had not found one there from whom I could obtain the Least Relief, or who could give me any Satisfactory Account of the Rise of my Disorder. what alarmed me Exceedingly ⟨mutilated⟩ that my Countenance was Sometimes florid & Every outward mark of Health would appear when I was Laboring unde⟨r⟩ the most painful & Threatning Complaints.
          The Physicians to whom I applied Informed me that my Complaints in great measure arose from the Imprudent attempts which I had been advised to make for Stopping the Billious

Disorder which Siezed me in the beginning of the Campaign, & that I had by this means been thrown into a Hydropick State: This Eventually turned out to be the Case. And I am now happy Enough to Inform your Excellency that Though the operations of the medicine & the Quantities of water Discharged reduced me Exceeding Low: I am Intirely free from all my Complaints; & have at present only to Conquer that weakness which Such a Disorder must necessarily have Left me in. I have been the more particular in this Respect to Convince your Excellencey that I had Sufficient reason to alarm & oblidge me to Quit the Service when I could find relief from no other Quart⟨er⟩ & as I had not the Least reason at that time to Suppose I Should Ever be perfectly restored to Health Though I am now happy to find that I was mistaken in my Conjecture.
          I received no answer from Congress respecting my Resignation untill the 9th Instant Tho I find the Presidents Letter was Dated the 2d of Decemr and as I Lookd upon myself as an officer till I received an answer. I Drew a months Rations out of th⟨e⟩ Store at Portsmouth & gave an order for it. I wish you⟨r⟩ Excellencey would be So oblidging as to Inquire from Congres⟨s⟩ whether it will be allowed me or whether I must refund—And Also whethe[r] the Expence of my Sickness is to be born by myself or by the publick in whose Service my Disorders were Contracted & that by the fatigues I was Compelld to go through. Though this Demand may appear too triffling for the Consideration of Congress; yet when it is considered as Coming from a person who has Spent five years of the prime of his Life in their Service who has Suffered his private Interest to go to Ruin while he was Serving the publick & that a hundred & Sixty Six Dollars per month will not go far in Defraying the Expence of his Sickness where wood Stands at Eighty Dollars per Cord Rum at Sixty Dollars per Gallon, wine medicine & Every other Article in proportion, I Doubt not the Justice of Congress & their regard for those who have Served the publick faithfully will Induce them to make Some allowance. I beg your Excellency to Excuse my giving you this trouble, & to believe me to be with the most perfect Esteem & Respect Dr General Your—Excellys most obedt Servt
          
            Jno. Sullivan
          
          
          
            P.S. I Shall be obliged to yr Excy for an answer to this as Soon as possible.
            
              J.S.
            
          
        